IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



AP-75,910




EX PARTE ALFREDO MURILLO CHAVEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1950-B IN THE 112TH DISTRICT COURT
FROM SUTTON COUNTY



           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to sixty years’ imprisonment. 
            Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to timely file notice of appeal, and counsel has submitted an affidavit admitting that he forgot
to file the notice after the motion for new trial was denied.  The trial court has determined that
appellate counsel failed to timely file notice of appeal.  We find, therefore, that Applicant is entitled
to the opportunity to file an out-of-time appeal of the judgment of conviction in Case No. 1950 from
the 112th Judicial District Court of Sutton County.  Applicant is ordered returned to that time at
which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
 
Delivered: April 30, 2008
Do Not Publish